PER CURIAM.
We affirm on the basis that the insured failed to present substantial, competent evidence establishing that the portion of the claim not paid by the insurance company was caused' by the incident giving rise to the claim. See generally U.S. Liab. Ins. Co. v. Bove, 347 So.2d 678, 680 (Fla. 3d DCA 1977) (“A person seeking to recover on an insurance policy has the burden of proving a loss from causes within the terms of the policy.”); Fla. Home Ins. Co. v. Braverman, 163 So.2d 512, 513 (Fla. 3d DCA 1964) (holding that insureds have “the burden of establishing by competent evidence the amount of damage they have sustained”). Because we affirm on this basis, we do not reach the other issues raised on appeal.
Affirmed.